Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on September 6th, 2022, Mitesh Mehta requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 12-1095 the required fee of $ 200.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The claims submitted August 30th, 2022, have been entered.
Claim 1 has been amended to read:
1.	(currently amended) A rudder bar for an aircraft, said rudder bar comprising: 
at least first and second pedals and a set of functionalities; 
at least one curved support frame configured to be integrated into a floor of the aircraft; and
a main module comprising at least said first and second pedals and said set of functionalities, said main module being one-piece and detachable, the main module extending along a longitudinal direction,
wherein the main module comprises, for integrating the set of functionalities, a central module comprising a lower base module and an upper electronic module, the upper electronic module detachably mounted on the lower base module, wherein the upper electronic module is mounted above the lower base module along a vertical axis orthogonal to a horizontal plane defined by the longitudinal direction and a lateral direction, and
wherein the upper electronic module comprises at least one first access hatch--,--
wherein said main module is configured to be able to be moved and positioned on the at least one curved support frame using a movement unit, and
wherein the movement unit comprises a guide system comprising first and second guide rails mounted on the at least one curved support frame and rollers rotationally mounted under the lower base module, the rollers engaging the first and second guide rails.
Claim 7 has been amended to depend from claim 3 by replacing [[5]] with --3-- in line 1.
Claims 12 and 13 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest the invention as claimed, wherein the upper electronic module is mounted above the lower base module along a vertical axis, wherein the main module is configured to be able to be moved on at least one curved support frame using a movement unit comprising guide rails mounted on the frame and rollers mounted under the lower base module, the rollers engaging the guide rails.
It is known in the prior art to make rudder bars adjustable, which may take the form of sliding an assembly on a rail. Rudder bars of the prior art are also known having pedals and electronic modules. Petrou et al. (US 9,581,226 B2) provides electronics which are located vertically above structural elements which may be considered as a lower base module (electronics 112 is located above several elements of chassis 40, such as rails 44 and plate 54), however Petrou already provides longitudinal adjustment of the pedals with a mechanism (120) located within the housing, about level with the electronics. There would be no motivation to add rollers and rails below the rudder bar of Petrou, since it already provides longitudinal adjustment. Other rudder bars of the prior art, like Carner et al. (US 2014/0131523 A1), would not have been obvious to modify to reach the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647